Title: To Benjamin Franklin from Stephen Crane, 22 June 1771
From: Crane, Stephen
To: Franklin, Benjamin


Elizabeth Town, East New Jersey in America, June 22d 1771.
Before this comes to Hand, you have probably received Information of the late Debate between the Governor and Assembly of this Province, relative to the granting Supplies for his Majesty’s Troops stationed in it. This Dispute, gives great Concern to the House, and I could sincerely wish, the House could have found it consistant with their Duty not to have entred into it. As his Excellency’s Administration, ever since his coming to this Province, has, and still continues to give general Satisfaction, the House therefore, with the greater Reluctance, entred into any Measure, that might have a Tendancy, either to make it unhappy to Him, or create the least Jealousy in the Minds of the People.
Notwithstanding his Excellency in the Course of that Debate, in his Zeal for his Majesty’s Service, might have dropt some Expressions, intimating a Want of Duty and Loyalty in the House to his Majesty; Yet, I flatter myself the Impartial will wave viewing their Conduct in that Light, till they are made acquainted with the Reasons and Motives that weighed with the House for adopting those Measures. The Assembly have heretofore most chearfully granted Money on every necessary Occasion for his Majesty’s Service, and would no Doubt, have continued to do it, at this Time, did not the distressed Circumstance of this Province forbid it. This Reason may to some unacquainted with the State and Condition of this Colony, appear without Foundation, but I am sorry to say there is too much Truth in it. For it is evident to every common Observer, that the landed Property of this Province, is reduced to near one half, the Value it was, seven or eight Years past. We now also from Year to Year, labour under a considerable Tax for sinking near £200000 granted for his Majesty’s Service during the late War. Are also greatly distressed for want of circulating Cash, And what adds still to our Misfortunes, sometime past the Treasury of the Eastern Division was robbed of near £7000 which with the Demands that may now lawfully be made on it, will draw out all the remaining Money. To assist us under these Difficulties Laws were lately passed for striking £100000 in Bills of Credit which were by his Majesty for Reasons best known to Himself rejected.
Was his Majesty truly acquainted with the State of this Colony, and the great Inability of the Inhabitants at this Time, to pay any additional Taxes, I must be perswaded, he would not from his known Goodness, and Desire for the Welfare of his People; direct them to be taxed for the Supply of the Troops. But should those Supplies still be demanded, it is to be hoped, his Majesty in his usual Goodness would permit, a Bill for striking a Paper Currency, the only Means I know of at this Time, to enable the House to comply with that Requisition. The Reason, the last Bill for striking a Paper Currency did not meet with his Majesty’s Approbation, we may suppose was, because it was so worded, as to apppear to clash with the Act of Parliament, made for preventing the Colonies, from striking a Paper Currency, unless under certain Restrictions. To obviate that Objection, I would just remark the following Alteration, in that Law: Suppose the 49th Sect. to be intirely left out, or the Words in that Sect. “shall continue to be taken &c.” altered to the Words “may continue to be taken &c.” However I would leave this Hint, to your better Judgment. And any Service you can render in this Affair, I am confident, will at all Times be gratefully acknowledged. If this Bill could be obtained, there is no Doubt with me but the Troops would be supplyed as usual, all Murmuring stopt, and it would be most agreable to the Inhabitants of this Province in general. From the above Remark, I hope it will not be thought the House have proceeded with a View, to bring his Majesty to Terms, with Respect to a Paper Currency, far from it, for from my Observation in the House and private Conversation with the Members, I must believe the only Motive for their not granting the Supplies to be, the great Inability of the People at this Time to pay additional Taxes.
The Sincere Regard I have for his Majesty’s Service, and the Peace and Welfare of this Province, the sole Motive, of my troubling a Gentleman of your Station and Character, without a personal Acquaintance, with the above Thoughts, will I hope be a sufficient Apology. And believe me to be with great Esteem your most obedient and very humble Servant
Stepn. Crane
 Addressed: To / The Honorable / Benjamin Franklin Esquire / in / London